Case 1:18-cv-01689-CFC-SRF Document 366 Filed 02/12/21 Page 1 of 3 PageID #: 2640




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE


   BOEHRINGER INGELHEIM
   PHARMACEUTICALS INC., BOEHRINGER INGELHEIM
   INTERNATIONAL GMBH and BOEHRINGER
   INGELHEIM CORPORATION,

                Plaintiffs,

       v.

   MANKIND PHARMA LTD., LIFESTAR PHARMA LLC,
   LUPIN LTD., LUPIN PHARMACEUTICALS, INC., ALKEM
   LABORATORIES LTD., AUROBINDO PHARMA LTD.,
   AUROBINDO PHARMA USA, INC., LAURUS LABS LTD.,
   LAURUS GENERICS INC., ALEMBIC                                 C.A. No. 18-1689
   PHARMACEUTICALS LTD., ALEMBIC                                 (CFC)
   PHARMACEUTICALS, INC., ZYDUS                                  CONSOLIDATED
   PHARMACEUTICALS (USA) INC., CADILA
   HEALTHCARE LIMITED, MACLEODS
   PHARMACEUTICALS LTD., MACLEODS PHARMA USA,
   INC., SUN PHARMACEUTICAL INDUSTRIES LIMITED,
   SUN PHARMACEUTICAL INDUSTRIES, INC., DR.
   REDDY’S LABORATORIES, LTD., DR. REDDY’S
   LABORATORIES, INC., AIZANT DRUG RESEARCH
   SOLUTIONS PRV. LTD., MSN LABORATORIES PRIVATE
   LTD., MSN PHARMACEUTICALS INC., ANNORA
   PHARMA PRIVATE LTD., HETERO USA INC., PRINSTON
   PHARMACEUTICAL INC., INVAGEN
   PHARMACEUTICALS, INC., CIPLA LIMITED and CIPLA
   USA, INC.,

                Defendants.



                 NOTICE OF CHANGE OF LAW FIRM AFFILIATION

        The undersigned counsel for Defendants Aizant Drug Research Solutions Pvt.

  Ltd. (“Aizant”) and Prinston Pharmaceutical Inc. (“Prinston”) hereby provides notice

  that Ronald M. Daignault and Richard Juang are no longer affiliated with Goldberg
Case 1:18-cv-01689-CFC-SRF Document 366 Filed 02/12/21 Page 2 of 3 PageID #: 2641




  Segalla LLP. Mr. Daignault and Mr. Juang are now affiliated with the law firm of

  Daignault Iyer LLP. These attorneys will continue to represent Aizant and Prinston in

  this case. The docket should be updated to reflect that their new contact information is

  as follows:

                Ronald M. Daignault
                Daignault Iyer LLP
                8200 Greensboro Drive
                Suite 900
                Mclean, VA 22102
                rdaignault@daignaultiyer.com

                Richard Juang
                Daignault Iyer LLP
                8200 Greensboro Drive
                Suite 900
                Mclean, VA 22102
                rjuang@daignaultiyer.com



   Dated: February 12, 2021                    Respectfully submitted,

                                               STAMOULIS & WEINBLATT LLC

                                                /s/ Stamatios Stamoulis
                                               Stamatios Stamoulis
                                               800 N West Street, Third Floor
                                               Wilmington, DE 19801
                                               (302) 999-1540
                                               stamoulis@swdelaw.com




                                              2
Case 1:18-cv-01689-CFC-SRF Document 366 Filed 02/12/21 Page 3 of 3 PageID #: 2642




                                        Of counsel:
                                        Ronald M. Daignault (pro hac vice)
                                        Richard Juang (pro hac vice)
                                        DAIGNAULT IYER LLP
                                        8200 Greensboro Drive - Suite 900
                                        Mclean, VA 22102
                                        rdaignault@daignaultiyer.com
                                        rjuang@daignaultiyer.com

                                        Attorneys for Defendant Prinston
                                        Pharmaceutical Inc. and Aizant Drug
                                        Research Solutions Pvt. Ltd.




                                        3
